 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 667 
In the House of Representatives, U. S.,

May 31, 2012
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5743) to authorize appropriations for fiscal year 2013 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes; providing for consideration of the bill (H.R. 5854) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2013, and for other purposes; providing for consideration of the bill (H.R. 5855) making appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2013, and for other purposes; and providing for consideration of the bill (H.R. 5325) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2013, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 5743) to authorize appropriations for fiscal year 2013 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Permanent Select Committee on Intelligence. After general debate the bill shall be considered for amendment under the five-minute rule. It shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule the amendment in the nature of a substitute recommended by the Permanent Select Committee on Intelligence now printed in the bill. The committee amendment in the nature of a substitute shall be considered as read. All points of order against the committee amendment in the nature of a substitute are waived. No amendment to the committee amendment in the nature of a substitute shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the committee amendment in the nature of a substitute. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.At any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of any bill specified in section 3 of this resolution. The first reading of each such bill shall be dispensed with. All points of order against consideration of each such bill are waived. General debate on each such bill shall be confined to that bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate each such bill shall be considered for amendment under the five-minute rule. Points of order against provisions in each such bill for failure to comply with clause 2 of rule XXI are waived. During consideration of each such bill for amendment, the chair of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. When the committee rises and reports any such bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on that bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
3.The bills referred to in section 2 of this resolution are as follows: 
(a)The bill (H.R. 5854) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2013, and for other purposes. 
(b)The bill (H.R. 5855) making appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2013, and for other purposes. 
(c)The bill (H.R. 5325) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2013, and for other purposes. 
 
Karen L. Haas,Clerk.
